IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
CHRISTOPHER A. MORRISSEY,

              Petitioner,

v.                                                     Case No. 5D18-1391
                                                       CORRECTED
STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 22, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Christopher Morrissey, Raiford, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the October 23, 2017

judgment and sentence rendered in Case No. 2016-CF-00799-A-O, in the Circuit Court

in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, PALMER and WALLIS, JJ., concur.